This is an appeal from a judgment enjoining the Louisiana Crime Commission, the State Auditor and the State Treasurer from receiving or making any payments or expenditure out of the sum of $500,000 transferred from the Property Tax Relief Fund under a resolution of the Board of Liquidation of the State Debt.
It is conceded by counsel for both defendants and plaintiffs that the issues of this case are identical with those of the case of Stewart, et al. v. Stanley, Attorney General et al.,199 La. 146, 5 So.2d 531, and that, therefore, the decision in that case decreeing the nullity of the action of the Board of Liquidation in transferring *Page 915 
$500,000 of the funds of the Property Tax Relief Fund for use by the Crime Commission is controlling here.
For the reasons assigned the judgment appealed from is affirmed.
ROGERS, J., absent.